PER CURIAM.
The order dismissing Appellants’ counterclaim for failure to state a cause of action is reversed in part insofar as it applies to allegations of a conspiracy to engage in a fraudulent scheme. See §§ 726.105-.107, Fla.Stat. (1993). We also reject Appellees’ argument as to standing. We have examined the pleadings, which set forth sufficient factual allegations, and find no conflict with Bond v. Koscot Interplanetary, Inc., 246 So.2d 631 (Fla. 4th DCA 1971). However, as to that portion of the order dismissing the count in Appellant’s claim founded on a waste theory, for failure to state a cause of action, we affirm as there are insufficient allegations to demonstrate a duty to Appellants. As to the latter issue, we have considered W.B. Harbeson Lumber Co. v. Geneva Mill Co., 116 Fla. 342, 156 So. 710 (1934), and deem it inapposite.
GUNTHER, STONE and PARIENTE, JJ., concur.